DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	The instant application is a Continuation of, and claims priority to, U.S. Patent Application No. 15/602,038 entitled DETERMINATION OF QUALITY OF SERVICE OF A NETWORK TUNNEL filed on 05/22/2017, the contents of which are incorporated by reference in its entirety.

   Claims status
3.	This office action is a response to an application filed on 12/12/2019 in which claims 1-20 are pending for examination.

        Drawings
4.	The Examiner contends that the drawings submitted on 12/12/2019 are acceptable for examination proceedings.

Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 12/12/2019 and 12/18/2020.


Terminal Disclaimer 
6.	The terminal disclaimer filed on 02/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/602,038 have been reviewed and are accepted. The terminal disclaimer has been recorded.

Interview Regarding Double Patenting
7.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10, 523,528 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and the U.S. Patent No. 10, 523,528 B2 are both directed to the method to measure QoS of a network tunnel may include configuring a network tunnel from a tunnel source endpoint to a tunnel destination endpoint, and transmitting multiple status packets to the tunnel destination endpoint. (please see below the mapping of claims; the table below shows only Example of Claim 1, 8 and 15 are anticipated by claim 1 of Patent No. US 10, 523,528 B2)

Claim
Instant Application No. 16/712, 049 (limitations)
Patent No. US 10, 523,528  B2 (limitations)
Claim
1































































































8.	Examiner contacted the Applicant and indicated that there is a non-statutory double patenting with the U.S. Patent No. 10, 523,528 B2 as noted above. To expedite the patent prosecution, Examiner requested the Applicant to file a terminal disclaimer to overcome the non-statutory double patenting rejection of claims 1-20.

Allowable Subject Matter
9.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“wherein when the second selecting selects the initial tunnel as the preferred tunnel, the first transmitting sent the data packets with a head start relative to waiting for the second selecting and second transmitting; and wherein when the second selecting does not select the initial tunnel as the preferred tunnel, the retransmitting restarts transmission of the data packets by resending the previously transmitted data packets” in combination with other claim limitations as specified in claims 1, 8 and 15.
Note that the prior art, Lloyd et al. (WO 2006/029400), hereinafter “Lloyd” teaches: transmitting, by a tunnel source endpoint (Regional Site 102 Figure 7), data packets through an 

Note that the prior art, Xue et al. (US 2016/0127149 Al), hereinafter “Xue” teaches: plurality of network tunnels include a generic routing encapsulation tunnel ([0058], the GRE tunnel setup request and the GRE tunnel setup accept response packet)
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Tadimeti et al. (US 2008/0291910 A1) entitled: "TRANSITIONING A VIRTUAL INTERFACE FROM ONE TUNNEL TO ANOTHER TUNNEL"
• Gupta (US 9,608,859 B2) entitled: "SYSTEM, APPARATUS AND METHOD FOR REDUCING FAILOVER TIME THROUGH REDUNDANCY USING VIRTUAL ACCESS POINTS"		
• ZANIER et al. (US 2018/0248713 A1) entitled: "INTEGRADED SERVICES PROCESSING FOR MOBILITY NETWORKS"
• Bush et al. (US 8,400,910 B1) entitled: "ASSOCIATED TUNNELS TERMINATION ON DIFFERENT PACKETS VIA DIFFERENT TUNNEL COMBINATIONS"
• Saluja (US 8,107,363 B1) entitled: "METHOD AND APPARATUS FOR ACCELERATING FAILOVER OF VPN TRAFFIC IN AN MPLS PROVIDER NETWORK"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/            Primary Examiner, Art Unit 2414